Haskell, J.
Debt for a tax assessed by the town of Kittory upon that part of Portsmouth toll bridge situated within that town. The defendant is a corporation and the owner of the bridge. No question is made as to the regularity of the tax nor as to the sufficiency of the demand before suit.
Revised Statutes, 1871, c. 6, sec. 3, in force when this tax was laid, provides, that " real estate for the purposes of taxation. . . shall include all lands in this state and all buildings and other things erected on, or affixed to the same.” Ch. 1, sec. 4, rule X; provides, that "the words 'land or lands,’ and the words'real estate, ’ include lands and all tenements and hereditaments connected therewith, and all rights thereto and interests therein.”
By these rules, that part of the bridge within the town of Kittery is there taxable as real estate. Hall v. Benton, 69 Maine, 346; R. S., c. 6, § 14, p. 111.

Defendant defaulted.

Peters, C. J., Walton, Virgin, Libbey, and Foster, JJ., concurred.